[Cite as Disciplinary Counsel v. Walker, 123 Ohio St. 3d 1215, 2009-Ohio-6262.]




                        DISCIPLINARY COUNSEL v. WALKER.
                      [Cite as Disciplinary Counsel v. Walker,
                       123 Ohio St. 3d 1215, 2009-Ohio-6262.]
 (No. 2007-2380 — Submitted October 30, 2009 — Decided November 6, 2009.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Donald Lewis Walker, Attorney
Registration No. 0033764, last known business address in Copley, Ohio.
        {¶ 2} The court coming now to consider its order of July 8, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with the last year stayed on conditions, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio and is placed on monitored probation for a
period of one year under the guidance of both a substance-abuse monitor and a
law practice monitor.
        {¶ 4} It is further ordered that on or before thirty days from the date of
this order relator shall file with the Clerk of this court the name of the attorney
who will serve as respondent's law practice monitor, in accordance with Gov.Bar
R. V(9). It is further ordered that at the end of respondent's probationary period,
relator shall file with the Clerk of this court a report indicating whether
respondent, during the probationary period, complied with the terms of the
probation.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Disciplinary Counsel v. Walker, 119 Ohio
St.3d 47, 2008-Ohio-3321, 891 N.E.2d 740.
       MOYER,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2